 In the Matter Of CRADDOCK-TERRY SHOE CORPORATIONandUNITEDSHOE WORKERS OF AMERICA, LOCAL No. 90, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-4251.Decided March 26,1943SUPPLEMENTAL DECISIONiANDCERTIFICATION OF REPRESENTATIVESOn October 2, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove=entitled proceeding.'Pursuant to the Direction of Election,an election by secret,ballot was conducted on October 22, 1942, underthe direction and supervision of the Acting Regional Director for theFifth Region (Baltimore, Maryland).On October 26, 1942, theActing Regional Director, acting pursuant to Article III, Section 10,of National Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an ElectionReport.As to the balloting and its results, the Acting Regional Directorreported as follows :Total on eligibility list-----------------------------------2; 205Total ballots cast----------------------------------------1,974Total, ballots challenged----------------------------------1Total blank ballots------------ --------------------------9Total void ballots----------------------------------------.3,Total, valid votes counted--------------------------------- 1,961Votes cast for United Shoe Workers of America,-Local No. 90(C. I. a)---------------------- -----------------------699Votes cast for Boot and Shoe Workers Union, Local 441(A. F. of L.)--------------------------------- ----------1,193.Votes cast for Neither Union------------------------------69On November 5, 1942, the United Shoe Workers of America,Local No. 99, affiliated with the Congress of Industrial Organizations,herein called the United, filed an Election Protest, in which it alleged,,inter alia,(1) that although the contract of the Boot and" Shoe Work-ers Union, Local 441, herein called the A. F. of L., expired on Septem-144 N. L.R.B 738.48 N. L. R. B., No. 82.,651 652'DECISIONS OF NATIONAL( LABOR RELATIONS BOARDber 1, 1942, more than a month prior to the election conducted by theBoard in this case, the Company proceeded thereafter to recognizethe A. F.'of L., as bargaining agent and granted to A. F. of L. rep-resentatives and members privileges and benefits of .an exclusive bar-^gaining agency while denying any of'these benefits to,the United;,(2) on every grievance the Company insisted on the presence of theA. F. of L. room representative; (3) officers of the A. F. of L. werepermitted to leave their jobs and move about the factory duringworking hours, and to post notices on bulletin boards calling meetings;(4) during this same period, the United was not permitted to postnotices or to engage in any of these activities; and (5) during all ofthis time, there was no contract in effect which justified any suchdiscrimination.On December 30,' 1942, the Regional Director, issuedhis Report on Objections to Election in which he reported that, theobjections of the United raised substantial and -material issues withrespect to the conduct of the ballot, and recommended that the Boarddirect a hearing on said objections.On January 13, 1943, the A. F.of L. filed Objections to the Regional Director's Report on Objectionsto Election.On January 15, 1943, it appearing that the Objectionset forth in paragraph 4 2 of the Election Protest filed by the Unitedraised substantial and material issues with respect to the-conduct of theballot, the Board ordered a hearing on said objection.Pursuant to notice, a hearing was held on January 27, 1943, atLynchburg, Virginia, before Thomas S. Wilson, Trial Examiner.The Board, the Company, the United, and the A. F. of L. appeared,participated, -and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing upon the issues.During the hearing, the United made twooffers of proof with regard to company assistance to the A. F. of L.in 1937, and in 1942, shortly after the United began organizing theCompany's employees.The Trial Examiner, in view of the definitelimitation of the Board's order with regard to the testimony to be-adduced at the hearing,3, rejected the offers of proof.The TrialExaminer's ruling is hereby affirmed.At the hearing,,the Unitedrequested leave to take the deposition of Wayne D. Spettigue, anorganizer for the United, relating to two alleged telephone conversa!tions that he had with a company official with regard to the Coln--pany's alleged favoritism to the A. F. of L. The Trial Examinerreserved ruling.On February 3, 1943, the United filed with thedeposition of Spettigue with regard to said telephone conversations.2 Paragraph 4 contained the allegations heretofore set forth in the text.The order directed that a hearing beheld on'paragraph 4, only of the-Election Protest. CRADDOC'K-TERRY SHOD CORPORATION,653The application is ' hereby denied.The Trial Examiner's rulings'made at the hearing are free from prejudicial error and are herebyaffirmed.the )United; respectively,, filed' briefs, .and:'oii 1 February. 11, .1943; theA. F. of L. filed a reply brief, which the Board has considered.Upon the entire record in the case, the Election Report, the Elec-tion Protest, the Report on Objections, the Objections to the RegionalDirector's Report on Objections, and the record previously made, theBoard makes the following :FINDINGS OF FACTThe evidence adduced at the hearing with respect to paragraph 4of the United's objections may be 'discussed, under -the followingheadings :'.1.The Company's alleged insistence on the presence of A. F. of L.room representatives on grievances;42.The Company's alleged granting of permission to A. F. of L.officers to leave their jobs and move about the factory and electioneerwhile denying these privileges to the United officers; and3.The Company's alleged granting of permission to the A. F. of L.to post meeting notices on bulletin boards.1.The Company's alleged insistence on the presence of A. F. of L.room representatives on grievancesFor 8 years prior to September 1, 1942, the A. F. of L. had beenthe bargaining agent for all the production and maintenance em-ployees' at the Company's three ,plants in and around Lynchburg,Virginia.On September 1, 1942, the collective bargaining contractbetween the Company and the A. F. of L. expired. This contractprovided for representatives in each department of the plants.Theserepresentatives handled grievances with 'the Company for the em-ployees, and were known as room representatives.On July 20, 1942, 2 days after the United filed with the Board apetition for investigation and certification in this proceeding, themanufacturing director of the Company and its personnel managersought advice from the Regional Director.According to the undis-puted testimony of these company officials, the advice which they re-ceived was to continue to treat the A. F. of L. as the bargaining agentduring the period the contract was in existence, and thereafter to beneutral with regard to the organizations.A few days after receivingthis advice the personnel manager met with the supervisory personnel,including foremen,' at. each 'of the three :plants.:andr'instructe&themthat they were to be neutral with respect to the two organizations. 654DECISIONS OF NATIONAL LABOR RELATION'S BOARDIt is undisputed, however, that the Company gave no orders at thisor any subsequent time regarding the handling of grievances.subse-quent to the expiration of the contract.(a)According to the testimony of Nellie Wilkens, a fancy stitcher,immediately following September 1, 1942, Wilkens attempted to takeup a grievance with Johnson, her instructor, who told her, "I wouldrather, you would go to Marian Finch [A. F. of L. room representa-tive]about it."Wilkens did not see Finch, and the matter wasdropped.. Johnson did not testify.(b)During the period between September 1, 1942, and October 22,1942 (the date of the election), Grace V. Burgess, another fancystitcher,went to Holt, the superintendent, about a personal matter.Burgess' testimony was uncontradicted that Holt first asked herwhether Ollie Ballard, the A. F. of L. room representative, was goingto be present; when he learned that the complaint was personal andfor Ballard to be present. ' Upon cross-examination, however, Burgessadmitted that on no occasion since September 1 did she have anygrievance as to which the Company insisted upon Ballard's presence_Ballard testified, without contradiction, that although she took up a,grievance following September 1, 1942, with her foreman on behalfof herself and the employees doing the same work, she was requestedby the girls to represent them and that she informed her foremanthat she was not taking up the grievance' as a room ; epresentative1.(c)After the expiration of the contract a grievance arose involvingfive edgesetters.The grievance, concerned a job available in anotherdepartment which the edgesetters believed should be given to one ofthem instead of to Bell, a new employee. James R. Bryant, one ofthe edgesetters involved, testified that a conference, between Bell, Car-rington Lawhorn, theA. F. of L. room representative in Bell's depart-ment, Walter Elder, the A. F. of L. room representative in, Bryant'sdepartment, J. H. Ballard, superintendent of the plant, and TuckerThurmond, the Company's personnel director, was held, to which theedgesetters were not invited.According to Bryant, Elder and Law-horn were also present at another conference held at noon on the,sameday, to which the five edgesetters were invited.The five edgesettersobjected to the presence of the room representatives, and Bryant par-ticularly objected to the presence of Elder.Bryant further testifiedthat over his objection the Company's manufacturing director toldhim to go into the conference and that Ballard said, "You know we-have an agreement with him that, we must accept any of them."Elder testified that Charley Knowles, one of the edgesetters, askedhim to take up the grievance with the Company on behalf of theedgesetters, and that Elder spoke to Ballard about it.According 'to CRADDOCK-TERRY SHOE CORPORATION655Elder's testimony, Lawhorn invited him to the morning conferenceand explained to him that Bell had requested Lawhorn to representhim and that he desired Elder's presence.Elder stated that he at-tended both conferences, although he knew that he could not appearas a room representative; and because of this, did not participate inthe discussions at either conference but merely sat through the con-ferences in silence.Thurmond testified that Lawhorn requested Elder's presence atthe morning conference and that Thurmond therefore invited him;and that he requested Elder and Lawhorn to be present at the noonconference solely for the, purpose of confirming his statement to theedgesetters that the Company had done -everything possible withregard to the grievance.(d)About 1 week prior to the hearing, according to the testimonyofWilkens, the girls in her department desiring a time study on acertain job, went to Marian Finch and requested her to representthem.Finch said that she would prefer that one of the group presentthe application to the foreman, and when pressed, finally stated thatshe could no longer represent them.Finch testified that one of theoperators asked her to apply for the time study and that upon in-quiry she found. that the time study had already been applied for,and that it was, therefore, unnecessary to take up the matter.Upon the foregoing testimony it is apparent that in no instancedid the Company insist, as alleged by the United, upon the presenceof A. F. of L. room representatives, as such, on the grievances setout above.This also appears to be true with respect to the grievancesof the iedgesetters, since the testimony indicates that Elder was re-quested by one of the edgesetters to take up the grievance on theirbehalf and that, although he was present at both conferences, Elderdid not participate in the discussions.'Neither Lawhorn nor Belltestified, but it appears from Elder's uncontradicted testimony thatLawhorn'was requested by Bell to represent him and that Bell alsorequested Elder's presence at the morning conference.Although itis admitted by the Company that Elder and Lawhorn were invitedto the noon conference, Thurmond's testimony, which is uncontra- 'dicted, indicates that his reason for inviting them was to confirm hisstatement that the Company had done everything it could to settlethe grievance.It is understandable that Thurmond might desire thepresence of two responsible employee witnesses who could support' hisstatements.In any event, it is clear that employees have the rightto request others to represent them on grievances.We conclude, there-fore, that the allegation that the Company insisted upon the presenceof A. F. of L. room representatives on grievances is not supported by,the evidence. 656,DECISIONSOF' NATIONALLABOR RELAT'IONS1 BOARD2.The Company's allegedgranting of permissionto,A. F.of L. officersto leave their jobs and move about the factory andelectioneer whiledenying these privileges to the UnitedofficersIt appears from'the record that both the A. F. of L. and the Unitedmembers, who testified, were instructed by the Company, prior to theelection, not to leave their machines and move about the factorytalking to other employees;United witnesses testifiedas follows :(a)According to the testimony of Wilkens,EssaHodges, an A. F.of L. member,.went around in Wilkens' department talking to em-ployees, collecting dues, and getting cards signed for the A. F. of L.,and that Collins, the foreman, did not stop Hodges.Hodges ad-mitted that she did campaign for the A. F. of L. during workinghours, but testified that Collins reprimanded her several times.Wil-hens further stated that she observed Robert B. Ricketts, presidentof the A. F. of L., in her'department practically every day for a periodof a week, talking to the girls, and that Collins did not reprimand'them.With regard to , her own activity, Wilkens testified that atlunch time one day she asked an employee to vote for the United,and that she had handed out United leaflets in front of the plant.(b) John Albert Wilmer testified that during his lunchhour oneday he distributed a United pamphlet; that the next day his foremanreprimanded him and that he (Wilmer) thereupon ceased such activity.(c)Grace M. Diuguid, recording secretary for the A. F. of L.,according to the testimony of Grace V. Burgess, talked to the girlspractically every day during working hours.Diuguid admitted thatshe campaigned for the A. F. of L., but testified that she confined heractivity to lunch time and in the morning before working 'hours.Burgess admitted that she and two others, of whom Diuguid was one.were reprimanded by their foreman for alleged electioneering, butstated that Diuguid nevertheless continued her activity.Burgess, also testified that she observed Duncan, an employee in thecutting department, come into her department on one occasion, passout A. F. of L. sample ballots, and inform the girls how to vote.(d)Cecil Nash testified that he saw A. F. of L. officers come intohis department and confer with Ricketts.A. F. of L. witnesses testified as follows :(e)According to Coleman W. Floyd's testimony, ThelmaHunter,a United member, placed inside the door of the lasting room a hand-ful of mimeographed United leaflets with regard to the resignationof an employee from the A. F. of L.; and on another occasion a noticeadvertising a United meeting was passed down the production line.Floyd also testified that Pascal, a United member, came into his room CRADDOCK-TEIRRY SHOE CORPORATION657practically every day during working hours, going from machine tomachine campaigning for the United, and that, although Floyd's fore-man "threw him out twice," Pascal kept coming back.(f)Ollie Ballard testified that there was a great deal of campaigning during working hours by the United. She admitted, however,that she only got a "whiff" of it because when she would get closeto the girls they would "hush up.",(g)Burgess and Rachel Coleman, another United member, accord-ing to Dora Johnson's testimony, asked Johnson during working hoursto join the United, and Coleman solicited her to sign a United card.(h) 'Ricketts admitted that he visited the stitching room manytimes, sometimes remaining there after that department's lunch hour,and was asked twice to leave by an instructor who told Ricketts thatitwas time to go to work.He further admitted that he passed outliterature for the A. F. of L. during working hours.When Boswell,his foreman, asked whether he had passed out this literature, Rickettstold him, "Yes I passed it out. I had it wrapped up. in rags and Iwas passing it out."Ricketts stated that Boswell told him that noliterature was to be passed out and no electioneering carried on, andtold him not to do it again.It is evident from the above testimony that the Company did at-tempt, without apparent discrimination, to prevent electioneeringactivity during working hours. It is obvious, however, that both or-ganizationswith equal impunity disregarded the admonitions ofsupervisory employees and solicited and electioneered' whenever pos-sible.In a heated and strenuous campaign some such incidents areinevitable.On the whole record, it cannot be concluded that the Com-pany made any distinction between the organizations in the enforce-ment of rules.We therefore find that the Company did not accordthe A. F. of L. any undue advantage with respect thereto.3.The Company's alleged granting of permission to the A. F. of L. topost notices on bulletin boards calling meetingsIn accordance with a provision in the bargaining contract, the A. F.of L. maintained its own bulletin boards in each of the departmentsin each of the plants.On these boards, the A. F. of L. posted noticesof its meetings.(a)Thelma Hunter testified that following the expiration of thecontract on September 1,1942, she told company officials that A. F. of L.notices were posted and inquired why the Company did not.give theUnited the same privileges.She further stated that she understoodthat this,was reported to Burton by the United.Finch testified thather foreman told her that Hunter had reported that A. F. of L. noticeswere posted and that he had given instructions to Hodges, the employee 658DECISIONS OF NATIONAL LABOR RELATIONS ` BOARDwho posted these notices, to remove them.He also told Finch thatno notices of any kind were to be posted thereafter.Hodges admittedthat Collins, the foreman, told her that she would have to remove thenotices she posted.(b)Nash testified that he saw several United notices which. wereplaced on a post right under the A. F. of L. bulletin board, and thathe saw Boswell remove them.. He also testified that he saw Rickettspost sample ballots marked for the A. F. of L. on the bulletin boards,and that he called these to Boswell's attention at, the time Boswellremoved the United notices.Although Nash at first testified thatBoswell replied that the A. F. of L. had permission, he later statedthat Boswell had told him that he wished to be fair, that he was nottaking sides with either organization, and that neither side could putup literature of campaign during working hours.(c)Ricketts testified that on a Thursday during the pre-electioncampaign, he posted A. F. of L. notices informing the employees ofwhat the A. F. of L. had done for them, and was called by Thurmond,on Friday morning and told to remove them.Ricketts told Thurmondthat no meetings were scheduled with,the Company on Fridays andrequested a conference on Monday.At this conference Thurmondtold Ricketts that since the contract had expired, the A. F. of L.notices would have to be removed.The notices were removed the nextmorning.(d)Floyd testified that no permission was secured from the Com-pany to post campaign literature on bulletin boards, and that at a meet-ing the A. F. of L. officers instructed its members not to post anythingon the boards and that if they saw anyone else's literature. posted inthe plants to remove it.Although he saw United notices posted in theplant, he testified that they were always taken down by someone.The record discloses that copies of a newspaper clipping, which wasan open letter written by James C. Crist, treasurer of the A. F. of L.,to the employees, urging them to vote for the A. F. of L., were postedon the A. F. of L. bulletin boards prior to the election.According tothe testimony of Leonard J. Ford, organizer for the A. F. of L., Cristdid not receive permission from the A. F. of L. to advertise this letterin any newspaper or post the letter on bulletin boards.He furtherstated that the letter was paid for by Crist as an individual and notas an agent for the A. F. of L.Crist did not testify. 'It appears from the foregoing testimony that not only had neitherorganization secured permission from the Company to,post campaignliterature, but in all the incidents above set out, supervisory employeesadmonished the employees involved and instructed them to remove thecampaign literature posted.Although we do not approve campaign-ing within the plant, such as that conducted by both unions in thiscase, upon the entire record we are not convinced that the Company CRADD;OCK-TERRY SHOE CORPORATION659accorded the A. F. of L. privileges in this respect which it withheldfrom the United.CONCLUSIONWe are of the opinion -and find that the evidence does not support,the objections,of the United and that, there is nothing in the recordwhich would warrant us in setting aside the election: In this c'miec-tion, we note that although the matters complained of occurred priorto the election and the United was fully aware of them, the Unitedmade no objections to the Regional Office prior to the election, and.made no request for the postponement of the election.The objectionsare therefore overruled, and we shall, accordingly, certify the A. F:'of L. as the exclusive representative of the employees in the appro-priate unit.-, ,CERTIFICATION OF REPRESENTATIVES:.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 2, as amendedIT IS HEREBY CERTIFIEDthat Boot and Shoe Workers Union, Local441, affiliated with the American Federation of Labor, has been desig-dock-Terry, Corporation, Lynchburg, Virginia, at its three Lynchburg-plants, excluding all maintenance employees,' j anitors; truck drivers,elevator operators, and mechanics, as their representative, for the pur-poses of collective bargaining, and that pursuant to Section .9 (a) ofthe Act, Boot and Shoe Workers Union, Local 441, affiliated «ith theAmerican Federation of Labor, is the exclusive representative,of allsuch employees for the purposes of collective bargaining. with respectto the rates, of pay, wages, hours of employment, and other conditionsof employment.MR. JOHN: M. HOUSTON took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives'._521241-43-rol. 48-43 ,